Title: To Thomas Jefferson from Jeremiah Brown, 8 March 1801
From: Brown, Jeremiah
To: Jefferson, Thomas



Dear Sir,
Providence March 8th. 1801

Inclosed you have Information of the most Important Discovery for Culture, Should immediate attention be paid it will increase the crop this year Sufficient to Feed 2½ Millions of People, and by next year may be increas’d to 10 millions, which would be a great relief to the nations in Europe now in war, and add greatly to Harmonising this two much divided Country. I request you to see my Patent right secured at the patent Office agreeable to my Letter to president Adams the 9th. of 2nd. month. I request you to immediately acknowledge the Recept. of this Letter, Private reports represent your circumstance and Mr. Burrs to be embarrassed. Should that be the case I can with great ease and the utmost pleasure accommodate you with each an advance of fifty or one Hundred Thousand Dollars, as may be to you most agreeable. A short description of your Lands and whether Improved by slaves or free People will enable me to make such arrangement in Macheenary as will affectually water your Soil the principal Material to Effect which will be plank of different thicknesses and Logs suitably bored to form Tubes to throw the water any height Which the situation may require.—I shall immediately answer yours and give you information how soon I can be at the seat of Government.
I am Dear sir your most affectionabley

Jerem Brown

